              Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COVRT
                    FOR THE EASTER.~ DISTRICT OF PENNSYLVANIA


Elba Jimenez, as Guardian ad litem on
Behalf of A.J. (minor)                                No.
                       Plaintiff,

         V.




School District of Philadelphia and
Camelot Education and                                                 FILED
ABC Corporation I-through 3
                       Defendants.


                                       Petition for Removal

         PLEASE TAKE NOTICE that Defendant, Camelot Ed                on (hereinafter "Defendant"),

by and through its undersigned counsel hereby removes this action from the Court of Common

Pleas of Philadelphia County, Pennsylvania, to the United States District Court for the Eastern

District of Pennsylvania pursuant to 28 U .S.C. § 1441, et seq., as follows:

    1.        On January 22, 2019, Plaintiff, Elba Jimenez, as Guardian ad Litem on behalf of A.J.

(minor) (hereinafter "Plaintiff'), filed a Writ of Summons in the Court of Common Pleas of

Philadelphia County, Pennsylvania, docketed as January Term, 2019, No. 1988.

   2.         On August 27, 2019, Plaintiff filed a Complaint in the aforementioned action,

alleging claims for negligence, assault and battery, and violations of civil rights under 42 U.S.C.

§ 1983 and the Fourteenth Amendment to the United States Constitution. A true and correct

copy of the Complaint is attached hereto as Exhibit "A".

   3.         Defendant Camelot Education received a copy of the Complaint on or about

September 3, 2019.
         Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 2 of 22




    4.     On September 4, 2019, counsel for the School District of Ph1Jadelphia, the only other

Defendant identified in the Complaint, concurred to the removal of this action.      A true and

correct copy of the September 4, 2019, email showing consent is attached hereto as Exhibit "B".

    5.     This Notice of Removal is filed within thirty (30) days after receipt of the Complaint

by Defendant Camelot Education.

    6.     The United States District Court for the Eastern Distnct of Pennsylvania has subject

matter jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. §§ 1331 and 1367.

    7.     The proper venue for removal jurisdiction is the Umted States District Court for the

Eastern District of Pennsylvania because it embraces the place where the action 1s pending and

the place where many of the alleged acts and omissions took place

    8.     Written notice of the filing of this Notice of Removal is being forwarded promptly to

Plaintiffs' counsel and the Prothonotary of the Pennsylvania Court of Common Pleas of

Philadelphia County, in accordance with 28 U.S.C. § 1446(d).

   9.      Defendant does not waive any defenses available under Pennsylvania Jaw by filing

this removal.
Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 3 of 22




                                 Respectfully submined,

                                 DEASEY, MAHONEY     & VALENTINI, LTD.


                           By:           /
                                         ~ - - . : : : ~ ~ ..:::·~____;.__
                                          . Jennings, Esquire
                                 Pa. Attorney Identification No. 93030
                                 1601 :Vtarket Street, Suite 3400
                                 Philadelphia, PA 19103
                                 Phone: (215) 587-9400
                                 Fax:    (215) 5879456
                                 Email: rjcnnings@dmvlawfirm.com

                                 Attorney for Defendant,
                                 Camelot Education
         Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 4 of 22




                                       Certificate of Service

         I, Rufus A. Jennings, hereby certify that, on the date set forth below, I did cause a true

and correct copy of the foregoing Petition for Removal to be served on the following individual

via first-class mail:

                                           Elba Jimenez
                                    4618 Leiper Street, Apt. 2B
                                      Philadelphia, PA 19124


                                     Glenn A. Ellis, Esquire
                                      FREIWALD LAW, P.C.
                                  1500 Walnut Street, 18th Floor
                                     Philadelphia, PA 19102


                                    Office of General Counsel
                                PHILADELPHIA SCHOOL DISTRICT
                                  440 N. Broad Street, Suite 313
                                     Philadelphia, PA 19130




Date:   7~(,,
Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 5 of 22




                  E hibit
          Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 6 of 22




FRElWALD LAW, P.C.
By:    Glenn A. Ellis                                                                                          O: fl C(,
       gae@freiwaldlaw.com                                                                                             '2   7

       Attorney ID No.: 93777
1500 Walnut Street
Eighteenth Floor
Philadelphia PA 19102
~=1=5)~8~7~5-~8~00~0-------~--                                                  Attorne for Plaintiffs


 ELBA JIMENEZ, as Guardian ad !item on                                             COURT OF COMMON PLEAS
 behalf of A.J. (minor)                                                            PHILADELPHIA COUNTY
 4618 Leiper Street, Apt. 2B
 Philadelphia, PA 19124                                                            January Tenn, 2019
                                                                                   No. 1988
                          v.

 SCHOOL DISTRICT OF PHILADELPHIA
 44 North Broad Street
 Philadelphia, PA 1913 0
            and
 CAMELOT EDUCATION
 7500 Rialto Blvd
 Building l, Suite 260
 Austin, TX 78735
          and
 ABC CORPORATION I-through 3



                                    NOTICE                                                                   AVJSO
          You have been sued 111 coun If you wish to defend aglill!Sl ~        Le h1111 demandado a usted en la corte. S1 usted quiere defcnderse de
       claims set forth in the followmg pages, you must take action w1thm     estas dema.ndas expucstaS en las paginas s1gu1entcs, ustcd uene vein!
          twenty (20) days after lhis complaint and notice are served, by     (20) d1as de plaza al partir de la fecha de la demand11 y la notifitacion
      entering a wnnen appearance personally or by attorney and filmg m         Hace falta ascentar un11 comparenc11 escrita o en persona o con un
       writmg with the cowt your defenses or objecuons to the chums set          abog11do y entregar a la cone en fonna escnta sus dcfensas o sus
       forth agamst you. You are warned thlll 1f you fail to do so the case   ob;ec1ones a las dcmlU!dlts en oontra de st, pc:non11. Sea ll!Yt5111fo que s
        may proceed without you 1111d a judgment may be enten:d agamst          usted now defiende, la carte tomara mw1das y flllW.: oontimw la
        you by the court mthout further notice for 111y money claimed m         demanda en contra suya sin previo aviso o notlfiClleton Adi:mas. lll
          the complaint of for any other da1m or relief requested by the         cone pude decider a favor del dcmandante y requ1cre quc us led
      plamtiff You may lose money or property or other nghts unportant        cumpla con todll$ IIIS provis1011cs de csta demanda. Usted Jlllede pl!ftl
                                       to you                                   dinero o sus propiedadcs u otros de~hos 1mp<1rtantcs pm usted.
         You should 1alc41hispaper to your lawyer at once If you do not           Liew: ,ma demmtda a un aftcgado tmmedmramente St no Nene
      have a lawyer or cannot afford one. go 10 or telephone the office set    abogado o st no Ilene el dlnero sujictenre de pagar ra/ .rervtcro. Vaya
              forth below lo find out where )'Oil can get legal help              en persona o /lame par telefono a la oflcma o,ya drreccton se
                           Philadelphia 8111 Association                        enr;uentra escma abo;o para 11\'enguar donde se puede consegurr
                                  Lawyer Referral                                                           as/stencla legal
                              and lnformauon Service                                                 Asociac10n De Licencrados
                                One Readmg Center                                                            De F1ladelfia
                        Ph1ladelph1a, Pcnnsylv11111a 19!07                                            Servic10 De Referenc1a E
                                 (215) 238-6333                                                           lnforme~1on Legal
                               ITY {215) 451-6197                                                        One Reading Center
                                                                                                   f1ladelfia, Pennsylvan,a 19107
                                                                                                           (215) 238-6333
                                                                                                        ITY (215) 451-6197




                                                                                                                                                       I
                                                                                                                                                     i..     ·,
         Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 7 of 22




                                 CIVIL ACTION - COMPLAINT

    Plaintiff. Elba Jimenez, as Guardian ad litem of A.J .• a minor, by and through her attorneys at

Freiwald Law P.C., alleges as follows:
    I.         PARTIES
          1.     Plaintiff Elba Jimenez is the grandmother and Guardian ad litem of A.J., a minor,

who is an adult citizen and resident of the Commonwealth of Pennsylvania, who can be

contacted through her counsel located at 1500 Walnut St., 181h Floor, Philadelphia PA 19102.

          2.     Plaintiff, A.J. is a minor citizen of the Commonwealth of Pennsylvania (d.o.b.

August 6, 2002), of Puerto Rican and African-American descent, who can be contacted through

his counsel located at 1500 Walnut St .• 18th Floor, Philadelphia PA 19102 and is currently a

student at Esperanza Academy Charter High School.

         3.      Defendant School District of Philadelphia is a municipal corporation or other

entity organized and existing under and by the virtue of the laws of the Commonwealth of

Pennsylvania.

         4.      At all times material hereto, Defendant School District of Philadelphia's mission

and sole goal has been to provide educational services to minor children in Philadelphia County.

         5.      At all times material hereto, Defendant School District of Philadelphia adopted

and enforced rules and regulations for management of school affairs and the conduct and

deportment of employees and students.

         6.      At all times material hereto, Defendant School District of Philadelphia has owned,

operated. maintained, was responsible for, and/or otherwise controlled and is responsible for the

operation of the Camelot Academy (a.k.a. Aspira Academy) located at Olney High School.




                                                 -2-
       Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 8 of 22




           7.    At all times material hereto, Defendant School District of Philadelphia created,

adopted and enforced rules and regulations for the management of school affairs and the conduct

and of employees and students assigned to the Camelot Academy (a.k.a. Aspira Academy).

           8.    Defendant Camelot Academy (a.k.a. Camelot Education) is a for-profit education

corporation or other entity organized and existing under and by virtue of the laws of the State of

Texas with its corporate headquarters located at 11629 Manchaca Road, Suite B, Austin, Texas

78748.

           9.    At all times material hereto, Defendant Camelot Academy was contracted by

ASPIRA Inc. to operate a transition program (a.k.a. Aspira Academy), which was a behavioral

support program, in the basement level of the Olney High School building located at 100 West

Duncannon Ave., Philadelphia, Pennsylvania 19120.

           10.   At all times material hereto, ASPIRA Inc., managed five charter schools for the

School District of Philadelphia. Over the course of the three-year period ending June 30, 2016,

the ASPIRA Inc., collectively received Commonwealth funds of approximately $160 million.

           11.   An audit conducted by the Commonwealth of Pennsylvania, in 2018, found that

the same business office at ASP IRA, Inc.' s headquarters managed all of those funds along with

its own revenues and expenditures and those of its related property-holding companies. As a

result, A SPIRA, Inc. paid itself millions of dollars from the schools' public funds for the wide

range of services it provided to the schools, and it did so without a sufficient check on its own

control.

           12.   At all times material hereto, Defendant Camelot Academy owned, operated,

maintained, was responsible for, and/or otherwise controlled the transition program (a.k.a. Aspira




                                                 -3-
      Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 9 of 22




Academy), which was a behavioral support program, in the basement level of the Olney High

School building.

        13.    According to its website, the Camelot Academy is supposed to be a temporary

disciplinary placement for students attending ASPIRA's Onley Charter High School in

Philadelphia, Pennsylvania. Students in this program are supposed to return to their home

schools with improved behavior, attendance, and academics.

       14.     As a result of its contract with ASPIRA Inc., Defendant Camelot Academy was

paid millions of dollars. For example, in 2017, Defendant Camelot Academy was paid

$1,107,668.00 to operate the transition program (a.k.a. Aspira Academy).

       15.     At all times material hereto, Defendant Camelot Academy created, adopted and

enforced rules and regulations for the management of school affairs and the conduct and of

employees and students assigned to the transition program.

       16.     An audit conducted by the Commonwealth of Pennsylvania, in 2018, found that

there were an array of issues related to the authorization and oversight of the Camelot Academy

(a.k.a. Aspira Academy), including the following:

        a.     The contracts governing the Camelot Academy (a.k.a. Aspira Academy)
        educational support program were not board-authorized and contained flawed tenns,
        resulting in a lack of transparency about the costs borne by the District.

       b.     The procurement of the contracts related to the accelerated and transition
       programs, which cost $5.2 million in the three-year review period, was not open and
       public, and gave Aspira, Inc. an advantage in its submission of price quotes. Also,
       because of related-party issues, the contracts may have violated the Ethics Act.

       c.     In each of the fiscal years 2014 through 2016, the accelerated and transition
       program services were provided as part of a single contract with no delineation between
       the cost of each program, which reduced accountability.

       d.    In fiscal year 20 I 5, the cost of the contract with Defendant Camelot jumped to
       $2.2 million, a 62 percent increase in costs from the prior year. Management could not




                                              -4-
     Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 10 of 22




          provide an explanation for this spike in cost. (The subsequent lower cost in fiscal year
          2016 was due to the lower program capacity limits established in that year's contract.)

          e.     The fiscal year 2016 contract with Defendant Camelot was only signed by the
          CEO of Aspira, Inc. and the CEO of Camelot, not by any representative of the school or
          board member, again hindering transparency and accountability in the use of public
          funds for education.

          f.     The education services contracts with Camelot in fiscal years 2016 and 2017 and
          the contract with Aspira, Inc. in 2017 may have violated the Ethics Act because of
          conflicts of interest.

          g.     The Superintendent hired by Aspira, Inc., whose appointment was announced at
          the February 2015 board meeting, was an immediate family member of a senior
          executive of Camelot that provided education support services throughout the three-year
          review period and continuing through 2017. Consequently, this relationship should have
          been disc1osed in an open and public forum, and public bids should have been solicited
          to encourage arms-length transactions, and to comply with the Ethics Act.

          h.    Also, the signatures on the 2016 related party vendor contract were undated with
          no witness signatures. We found no evidence in Board meeting minutes that Olney's
          Board approved any of the contracts related to its accelerated and transition programs.
          Even the 2017 contract with Aspira, Inc. was not board approved.

         17.     Defendant John Doe is an adult citizen of the Commonwealth of Pennsylvania

who assaulted the minor Plaintiff A.J ., his identify is known to Defendants. At all relevant

times, Defendant John Doe was a security guard at the Camelot Academy (a.k.a. Aspira

Academy).

         18.     At all relevant times the minor Plaintiff A.J. was owed a duty of care in terms of

his safety and well-being while attending school at the Camelot Academy (a.k.a. Aspira

Academy).

   II.         FACTS

         19.     Minor-Plaintiff, for the 2016-2017 school year, was a student at the Aspira

Charter High School (formerly known as Olney High School).




                                                 -5-
      Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 11 of 22




         20.     It should be noted that, prior to the events described below, the minor-Plaintiff

was actively involved in numerous extra-curricular and sports activities at his high school. For

example, the minor-Plaintiff was on the football, wrestling, and volleyball teams.

        21.     It should be noted that, prior to the events described below, the minor-Plaintiffs

cumulative grade point average for the first two grading quarters of the 2016-2017 school year

was 89% and 82%.

        22.     On January 24, 2017, minor-Plaintiff was in class at Aspira Charter High School

(formerly known as Olney High School).

        23.     At the end of class, pursuant to class and school policy, minor-Plaintiff asked to

be dismissed so that he could use the restroom.

        24.     Unfortunately, at the time the regular teacher was not present and the school had

decided to use a security guard to stand in as a substitute teacher.

        25.     In light of the urgency of the situation, the minor-Plaintiff A.J. begged to be

allowed to use the restroom and even offered to leave his backpack to ensure that he would

return to the classroom.

        26.     In response the substitute teacher pushed the minor-Plaintiff A.J. and called for

additional security.

        27.     When Defendant John Doe, who is believed to be another member of school

security, arrived he got into a verbal altercation with the minor-Plaintiff and ultimately

challenged the minor-Plaintiff A.J. to a fist fight.

        28.     Defendant John Doe grabbed minor-Plaintiff A.J. and attempted to push him into

the hallway.




                                                  -6-
     Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 12 of 22




       29.     Defendant John Doe grabbed minor-Plaintiff A.J. and attempted to push him into

a storage closet where he had covered the camera with his jacket or where there was no camera

so that he could continue his assault.

       30.     After stopping his assault on the minor-Plaintiff, Defendant John Doe pushed the

minor-Plaintiff to the ground and placed him in handcuffs with the hands behind the back. Once

handcuffed and with the sole purpose of inflicting pain, Defendant John Doe repeatedly lifted

and dropped the minor-Plaintiff by the arms.

       31.     It was only due to the intervention of a female security guard that Defendant John

Doe's assault on the minor-Plaintiff A.J. was stopped.

       32.     As a result of the assault the minor-Plaintiff suffered the following injuries:

                a.     Assault, with its attendant physical and mental signs, symptoms, and
                       sequellae;
                b.    Anxiety;
                c.    Fear and fright;
                d.    Mental anguish;
                e.    Post-Traumatic Stress Disorder, with its attendant physical and mental
                      signs, symptoms, and sequellae;
                f.    Past and future physical pain and suffering;
                g.    Past and future mental pain and suffering;
                h.    Past and future loss of life's pleasures;
                i.    Past and future humiliation;
               J.     Past and future embarrassment and disfigurement;
                k.    Past and future lost earnings and lost earning capacity;
                1.    Past and future medical expenses;
                m.    Past and future noneconomic loss; and
                n.    Such other ills and injuries set forth in the medical records and which will
                      be set forth, and more fully described, as this lawsuit continues.




                                                -7-
     Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 13 of 22




          33.   The above incident was caught on video, which the Defendants refused to allow

the Plaintiff to review.

          34.   At all times material hereto, Defendant School District of Philadelphia's policies

have provided that the principal is responsible for the safety of pupils during the school day.

          35.   At all times material hereto, Defendant School District of Philadelphia's policies

have provided that, under no circumstances may corporal punishment is defined as physically

punishing a student for an infraction of the discipline policy.

          36.   Use of corporal punishment is prohibited.

          37.   At all times material hereto, Defendant School District of Philadelphia's policies

define corporal punishment as ''a form of physical discipline that is intended to cause pain and

fear and in which a student is spanked, paddled or hit on any part of the body with a hand or

instrument."

          38.   In retaliation and in an attempt to cover up the assault, Defendants transferred

minor-Plaintiff A.J. and Defendant John Doe to the Camelot Academy in the basement of

Onley.

          39.   Defendant John Doe continued to harass and bully the minor-Plaintiff A.J.

          40.   The minor-Plaintiff A.J.'s grandmother informed the Defendants of the

harassment and bullying. Defendants did nothing to fix the situation.

          40.   Finally, the harassment and bullying caused minor-Plaintiff A.J. to drop out of

school.




                                                -8-
                                                                                                     '1
       Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 14 of 22




III.    COUNTS

                                     COUNT I: NEGLIGENCE
              Plaintiff Elba Jimenez, et al. v. Defendant School District of Philadelphia
                                  and Defendant Camelot Education

        41.       The preceding paragraphs are incorporated by reference as though set forth in

their entirety.

        42.       At relevant time, the District is responsible to provide security and safe guards for

children attending Philadelphia area schools and restrict access to visitors, invitees and others to

Olney High School campus and property.

        43.       Defendant School District of Philadelphia was negligent as follows:

                  (a)     failing to provide adequate security to protect students, visitors and
                          invitees, including A.J.;

                  (b)    failure to have security personnel appropriate to the task of protecting
                         students, visitors and invitees, including A.J.;

                  (c)    failure to have security personnel respond to the assault and battery that
                         occurred on January 24, 2017;

                  (d)    failure to protect A.J. from harm while she was attending Olney High
                         School campus;

                  (e)    failure to take all reasonable steps necessary to protect the health and well-
                         being of A.J. while attending Olney High School campus;

                  (f)    failure to take all reasonable steps to prevent visitors from assaulting
                         students on the Olney High School campus; and

                  (g)    failure to take all reasonable and necessary steps to prevent personnel of
                         Olney High School from assaulting A.J.

        44.       As a result of the negligence of Defendant School District of Philadelphia,

Plaintiff A.J. suffered the injuries and losses described above.

       45.        The negligence of Olney High School was a substantial factor in causing the

injuries and losses sustained by A.J.



                                                   -9-
                                                                                                    ',
     Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 15 of 22




        WHEREFORE, Plaintiff demands judgment against defendant and seeks compensatory

and punitive damages in an amount greater than $150,000.00 (Fifty Thousand dollars) and in

excess of mandatory arbitration limits, exclusive of any interest and costs.

                                    COUNT II: CIVIL RIGHTS
              Plaintiff Elba Jimenez, et al. v. Defendant School District of Philadelphia
                                 and Defendant Camelot Education

        46.       Toe preceding paragraphs are incorporated by reference as though set forth in

their entirety.

        47.       Defendant School District of Philadelphia is a municipal entity that is subject to

suit pursuant to 42 U.S.C. § 1983 and its equivalent under the Pennsylvania Constitution.

        48.       Defendant School District of Philadelphia's constitutional torts are not governed

or limited in any way by 42 Pa.C.S. § 8541, et seq. or 42 Pa.C.S. § 8521, et seq.

        49.       Defendant Camelot Education's constitutional torts are not governed or limited in

any way by 42 Pa.C.S. § 8541, et seq. or 42 Pa.C.S. § 8521, el seq.

        50.       Defendants School District of Philadelphia and Defendant Camelot Education

violated A.J. 's substantive due process right to bodily integrity, which is secured by the

Fourteenth Amendment to the Constitution of the United States.

        51.       At all times material hereto, Defendants School District of Philadelphia and

Camelot Education acted under color of state law.

        52.       At all times material hereto, Defendant School District of Philadelphia acted

under color of state law by and through their agents, ostensible agents, and/or employees.

       53.        The specific harm to which Defendants School District of Philadelphia and

Camelot Education exposed A.J. was foreseeable and direct in that they were aware that giving




                                                  -10-
     Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 16 of 22




access to pupils to unidentified and otherwise unverified adults would result in harm to those

pupils, including but not limited to physical and sexual assault.

          54.    Defendant School District of Philadelphia's willful actions in allowing students to

be supervised and educated by security personnel instead of certified teachers created a degree of

culpability that shocks the conscience.

          55.    Defendant School District of Philadelphia and Defendant Camelot Education

acted in willful disregard to the safety of A.J. when they allowed security personnel to supervise

his classroom.

          56.    Defendant School District of Philadelphia's self-described commitment to create a

safe, positive environment for all students formed a relationship such that A.J. was a foreseeable

victim of Defendants School District of Philadelphia and Camelot Education's acts.

          57.    Defendants School District of Philadelphia and Camelot Education's acts

constitute a "state-created danger," rendering them liable to A.J. for violation of his civil rights.

          58.    Despite their awareness of the risk of pupil assault by unidentified individuals,

policymakers within Defendant School District of Philadelphia either deliberately chose not to

train their employees, including Defendant Ms. Burns, regarding policies for access to pupils

during the school day, or acquiesced in a longstanding practice or custom of inaction in this

regard.

          59.    Despite their awareness of the risk of pupil assault by security personnel,

policymakers within Defendant School District of Philadelphia and Camelot Education

Conunission either deliberately chose not to supervise their employees or acquiesced in a

longstanding practice or custom of inaction in this regard.




                                                 - l I-
     Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 17 of 22




        60.       The constitutional rights violated by Defendants School District of Philadelphia

and Camelot consisted of liberty, privacy, and bodily integrity.

        61.       Defendants School District of Philadelphia and Camelot Education acted

intentionally or with deliberate indifference to the rights of A.J.

        62.       As a direct result of the actions of Defendants as set forth above, A.J. was caused

to suffer the injuries set forth in paragraph 23.

        WHEREFORE, Plaintiff demands judgment against defendants School District of

Philadelphia and Ms. Bums, and compensatory damages,jointly and severally, together with

attorney fees and costs, and pre and post judgment interest.

                           COUNT III: ASSAULT AND/OR BATTERY

                           Plaintiff Elba Jimeng. et al. v. All Defendants

        63.       The preceding paragraphs are incorporated by reference as though set forth in

their entirety.

        64.       Defendants School District of Philadelphia and Camelot Education allowed

personnel to physically assault A.J., as described above, intentionally, directly and proximately

causing physical and emotional injury to him.

        65.       As a direct result of Defendant School District of Philadelphia and Camelot

Education's intentional, reckless and/or negligent conduct Plaintiff sustained the following

damages:

                  (a)    Medical expenses reasonably incurred for the diagnosis, treatment
                         and attempted cure of her injuries, and the expense of additional treatment
                         she will reasonably incur in the future for the treatment and attempted cure
                         of continuing injuries;

                  (b)    Physical pain, mental anguish, discomfort, inconvenience and distress that
                         he has endured and will continue to endure in the future;




                                                    -12-
     Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 18 of 22




               (c)       Lost wages; and

               (d)       Past. present and future loss of his ability to enjoy the pleasures oflife

       66.     The above-described conduct of Defendant School District of Philadelphia and

Camelot Educat10n constitutes an assault, battery, harassment, bullying against Plamtiff A.J.

       67.     1he above-descnbed conduct of Defendant Jolm Doe was outrageous, and
                                                                                                        1
engaged in \>v1th substantial ce11ainty that physically assaulting Plaintiff A.J. with his body would

cause his serious and substantial bodily and emotional ham,.

        WHEREFORE. Plaintiff respectfully requests this Cou1t enter judgment in his favor and

against Defendant for compensatory and punitive damages in an amount greater than

$150,000.00, together with mtcrest. costs, attorney's fees and such other relief as this Court

deems just and proper.


                                                          FRlEW,;LD LAW, P.C.
                                                                          ,. ,.
                                                                             /




                                                BY:                   ------·-
                                                          GLENN A. ELLIS. ESQUIRE
                                                          Counsel for Plaintiff
                                                          1500 Walnut Street, l 8!h Floor
                                                          Philadelphia, PA 19102
                                                          (215) 875-8000
Dated: August 28. 2019




                                                  . ]3.
     Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 19 of 22




                                        VERIFICATION

       I, Glenn A. Ellis, attorney for Plajntiff in the foregoing action. hereby verify that the

statements made in the foregoing Complarnt are true and correct to the best of my knowledge,

informatioa and/or belief. l ltnderstand that false statements hereunder made are subjec: to the

penalties of 18 Pa. C S. §4904 relating to unsworn falsif:cat10ns to authorities.

                                                                                    /


                                                                    /
                                                                         /
                                                                              ,_
                                                       (,LE~N A. ELL1S. ESQUIRE

Date: August 27. 2019




                                                -15.
Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 20 of 22




                       xhibit
                        "B"
                  Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 21 of 22



Rufus Jennings

From:                                G1rer Rosenkrantz, Hannah <hg1rerrosenkrantz@philasd org>
Sent:                                Wednesday. September 04, 2019 11·56 AM
To:                                  Rufus Jennings
Subject:                             RE· Jimenez v School D1stnct of Philadelphia - S4327190



Ill Rufus,

Go ahead and remove the matter.

1bank you,
Hannah Girer-Rosenkrantz, Esq.
Assistant ( Teneral Counsel
The School District of Philadelphia J Office of General Counsel
440 North Broad Street I Suite 313 1 Philadelphia, PA 19130
T. 215 400-6019

Be Patt of the Prvgri:ss

THIS MESSAGE CONTAINS INFOR.'v1A'I10N WHICH MAY BE CONFIDEN"I1AL & PRIVILEGED CNLESS YOC
ARE THE ADDRESSEE (OR AUTHORIZED TO RECEIVE FOR THE ADDRJ~SSEE), YOC MAY NOT USE, COPY
OR DISCLOSE TO A~YONE THE .:vt:ESSAGE OR ANY I;\JFORM.A.TION CONTAI~ED IN THE MESSA.GE IF
YOU HA VE RJ~CEfVED THE MESSAGE IN ERROR, PLEASE ADVISE THE SENDER BY REPLY E-MAIL, AND
DELETE rHF ).,fESSAGE. CNI;\JTENDED TRANSi\fISSION SHALL NOT CONSTITCTE WAIVER OF THE
AITOR~FY (]JENT OR Al\.'Y OTIIER PRfVILEGE.




From: Rufus Jennings< B,J_enl'lln_g_~@tjmv!a'{llf)rfI!.C011]>
Sent: Wednesday, September 4, 2019 11 ·09 AM
To: 'hgrrerrosenkrantz@ph,lasd org' <hgirerrosenkral!ll@philasd.o(g>
Subject: Jimenez v School District of Philadelphia - 543.27190



                      WARNING This message originated from outside the School District of Philadelphia.
               DO NOT CLICK !mks or open attachments unless you recognize the sender and are expecting the email


Ms Girer Rosenkrantz,

         I have attached a copy of the Complaint that was filed in the above matter last week. As we discussed this
morning, I would !1ke to remove this to federal court, as there 1s a Section 1983 claim (Count II) alleged. Please confirm
that you consent to this removal, and I will file today

           I look forward to working with you in this matter.
               Case 2:19-cv-04071-RK Document 1 Filed 09/04/19 Page 22 of 22


Very best regards,

Rufus




Rufus A. Jennings, Esquire
DEASEY, MAHONEY & VALENTINI, LTD.
1601 Market Street, Suite 3400
Philadelphia. PA 19103
Phone (215) 587-9400, ext 1178
Fax. (215) 587-9456
Email. nennings..@dmvla\lvfirm com




                                             2
